Abatement Order filed December 1, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00791-CR
                               NO. 14-15-00792-CR
                                    ____________

                   EX PARTE CARLOS ALBERTO BUSTOS


                    On Appeal from the 339th District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1350260 and 1355620

                             ABATEMENT ORDER

      The reporter’s record in these cases was due August 11, 2015. See Tex. R.
App. P. 35.1. On October 1, 2012, this court ordered the court reporter to file the
record within 10 days. When the court reporter failed to file the record as ordered,
this court ordered the court reporter to file the record within 10 days, and instructed
the court reporter that if the record was not filed, the court would order the trial
court to conduct a hearing to determine the reason for failure to file the record. The
record has not been filed with the court. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). It is the duty of the trial court to ensure that its reporter’s work is timely
accomplished by setting work priorities. Tex. R. App. P. 13.3. Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 339th District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate to
(a) determine the reason for failure to file the record; (b) establish a date certain
when the reporter’s record will be filed, and (c) make findings as to whether the
court reporter should be held in contempt of court for failing to file the reporter’s
record timely as ordered. We order the court to prepare a record, in the form of a
reporter’s record, of the hearing. The judge shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM